Citation Nr: 0700267	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a learning 
disability.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from June 1973 
to December 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the issues on appeal.  The 
veteran appeared for a hearing before the undersigned via 
videoconference in June 2006.


FINDINGS OF FACT

1.  The evidence of record does not show any current 
disability to be the residual of any head injury in service 
and the service medical records do not show that the veteran 
sustained any head injury in service.

2.  The veteran's learning disability is a congenital or 
developmental abnormality, was not shown in service, was not 
shown for over 30 years following his separation from 
service, and is not shown to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a head injury are not met.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2006).

2.  The criteria for entitlement to service connection for a 
learning disability are not met.  38 U.S.C.A. §§ 1110, 1153, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and a 
rating decision in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims because the evidence does not show 
that the veteran currently has any residuals of a heady 
injury or that he sustained a head injury in service and 
because the veteran's learning disorder is a congenital or 
developmental disability and the evidence does not indicate 
that the learning disability is related to any disease, 
injury, or event during the veteran's service.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

However, congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries for which 
service connection can be granted.  38 C.F.R. § 3.303(c).

The evidence or record shows that the veteran served on 
active duty for training with the State of Louisiana Air 
National Guard from June 1973 to December 1973.  The service 
medical records do not show that the veteran complained of, 
was treated for, or was diagnosed with any head injury or 
learning disability during his service.

A January 2004 VA medical report shows that the veteran was 
evaluated and diagnosed with learning problems, not otherwise 
specified, following neuropsychiatric testing.  There is no 
other medical evidence of record relating to any learning 
disability or any residuals of a head injury and the veteran 
has not alerted VA to the presence of any additional medical 
evidence that might substantiate his claims.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the evidence of record does not show 
that the veteran sustained any head injury during his active 
duty for training.  In addition, the evidence of record does 
not show that the veteran has any current disability that it 
shown by competent medical evidence or record to be related 
to any head injury during his service.  In the absence of 
competent medical evidence showing a current disability 
resulting from a head injury in service, the claim for 
service connection for residuals of a head injury must be 
denied.

While the veteran has been diagnosed with a current learning 
disability, that disorder was diagnosed in January 2004, over 
30 years following his separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

There is no evidence of record that demonstrates the presence 
of any learning disability during the veteran's service.  
And, there is no competent evidence of record that relates 
the veteran's current learning disability to his service or 
to any disease or injury incurred in or aggravated during his 
service.

In addition, the Board notes that the veteran's learning 
disorder, claimed as dyslexia, is considered a congenital or 
developmental abnormality and is not a disease or injury for 
which service connection can be granted.  38 C.F.R. 
§ 3.303(c).

The veteran has alleged that he has residuals of a head 
injury and a learning disorder that are related to his 
service.  However, lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competent medical evidence is required to relate the 
veteran's current learning disorder, first shown years after 
service, to service, and to demonstrate the current presence 
of any residuals of a head injury.  Where the determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required.  In medical matters, 
competent medical evidence must come from a witness who is 
competent to testify as to the facts under consideration.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
residuals of a heady injury and a learning disability.  
Accordingly, those claims are denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a learning disability 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


